Title: From Thomas Jefferson to the Georgia Delegates in Congress, 7 February 1788
From: Jefferson, Thomas
To: Georgia Delegates



Gentlemen
Paris Feb. 7. 1788.

I take the liberty of recommending to you the case of Mr. Fanning who addresses to you the inclosed letter. If, without engaging yourselves in too much trouble, you could procure for him exact information as to the predicament in which his rights stand, and what may be necessary for him to do to secure them  finally, you will render service to a person who appears to have merit. He is settled in this country as a subject thereof: and he will furnish any money which may be necessary. Being without a single acquaintance in that country, he has been obliged to take the liberty of addressing himself to you in hopes that from a principle of benevolence you will obtain for him the information requisite, or advise him to some person in Georgia who may be willing to undertake to look after his rights, and whose integrity and diligence may be relied on.
I have the honour to be with sentiments of the most perfect esteem and respect Gentlemen Your most obedt. & most humble servant,

Th: Jefferson

